Citation Nr: 0729559	
Decision Date: 09/20/07    Archive Date: 10/01/07

DOCKET NO.  04-38 605	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois


THE ISSUES

1.  Entitlement to service connection for a low back 
disability.

2.  Entitlement to service connection for a stomach 
disability claimed as secondary to a low back disability.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. L. Mollan, Associate Counsel



INTRODUCTION

The veteran served on active duty from May 1966 to May 1972.  
Thereafter, he served in the Reserves.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2003 RO decision, which 
denied claims of service connection for low back and stomach 
disabilities.


FINDINGS OF FACT

1.  The veteran's low back disability is not shown by 
competent medical evidence to be etiologically related to a 
disease, injury, or event in service.

2.  The veteran is not shown by competent medical evidence to 
have a current stomach disability.


CONCLUSIONS OF LAW

1.  The veteran's low back disability was not incurred in or 
aggravated by active service.  See 38 U.S.C.A. §§ 1110, 1131, 
5103, 5103A, 5107 (West 2002 & Supp. 2006); 38 C.F.R. §§ 
3.102, 3.159, 3.303 (2006).

2.  A stomach disability was not incurred in or aggravated by 
active military service and is not proximately due to or the 
result of any service-connected disability.  See 38 U.S.C.A. 
§§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2006); 38 
C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2006).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the veteran's claims, VA has met all 
statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326 (2006).

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claims.  See 38 U.S.C.A. § 5103(a) (West 
2002 & Supp. 2006); 38 C.F.R. § 3.159(b) (2006); Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. 
Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the 
United States Court of Appeals for Veterans Claims (Court) 
held that VA must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) request that the 
claimant provide any evidence in his possession that pertains 
to the claim.  

The VCAA letter issued in June 2002 specifically satisfied 
the first three elements of the duty to notify, articulated 
above.  See 38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2006); 
38 C.F.R. § 3.159(b)(1) (2006); Quartuccio, at 187.  With 
specific regard to the fourth element, viz., that the 
claimant should provide any evidence relevant to the claims 
in his possession to VA, it is noted that the aforementioned 
letter essentially informed him that additional information 
or evidence was needed to support his claims, and asked him 
to send the information or evidence to VA and provided 
examples of the types of evidence, both medical and lay, that 
could be submitted.  The Board concludes that a reasonable 
person could be expected to understand that any relevant 
evidence should be submitted during the development of the 
claims.  Accordingly, the Board concludes that any failure to 
provide VCAA compliant notice was harmless.  The Board may 
proceed with consideration of the claims on the merits.  See 
Sanders v. Nicholson, 487 F.3d 881 (2007).
Since the Board has concluded that the preponderance of the 
evidence is against the claims for service connection, any 
questions as to the appropriate disability rating or 
effective date to be assigned are rendered moot, and no 
further notice is needed.  See Dingess v. Nicholson, 19 Vet. 
App. 473 (2006).  

In regards to the duty to assist, the result of the RO's 
development indicated that the veteran's service medical 
records are unavailable.  VA has a heightened duty to assist 
in these cases.  See O'Hare v. Derwinski, 1 Vet. App. 365 
(1991).  The Board concludes, however, that the heightened 
duty to assist has been met.  Exhaustive attempts were made 
to obtain the veteran's service medical records.  The veteran 
was informed of the difficulty in locating his service 
medical records via telephone in August 2002.  See Report of 
Contact, August 2002.  A formal finding that the service 
medical records could not be obtained was made in September 
2003.  The veteran was contacted in October 2003 and duly 
informed that his records were not found.  The claims file 
contains all available evidence pertinent to the claims, 
including certain personnel records, private medical records, 
and VA medical records.  VA has requested records identified 
throughout the claims process, and the claims file includes 
the negative replies from facilities or providers that 
indicated they did not have the veteran's records. 

With a service connection claim, the duty to assist also 
includes providing a medical examination or obtaining a 
medical opinion when such is necessary to make a decision on 
the claim.  38 C.F.R. § 3.159(c)(4)(i) (2006).  The veteran 
was provided a VA examination in September 2004.  The Board 
notes the veteran's contentions that this examination is 
inadequate and that a new examination should be conducted by 
a physician, not a nurse practitioner.  See 646 Form, 
December 2004.  However, the Board finds this examination to 
be thorough and complete, and to have directly addressed the 
issues at hand.  The examiner noted that the claims file was 
reviewed and acknowledged the absence of service medical 
records from the file.  The Board concludes that the 
examination report and the opinion of the examiner are 
sufficient upon which to base a decision.  It is also noted 
that the examination report does not specifically indicate 
that the examiner was a nurse practitioner instead of a 
physician.  However, assuming this to be true, there is no 
requirement that an examiner, in fact, be a physician.  See 
Goss v. Brown, 9 Vet. App. 109 (1996) [to qualify as an 
expert, a person need not be licensed to practice medicine, 
but just have special knowledge and skill in diagnosing and 
treating human ailments]; see also 38 C.F.R. § 3.159(a)(1) 
[competent medical evidence means evidence provided by a 
person who is qualified through education, training, or 
experience to offer medical diagnoses, statements, or 
opinions].  A nurse practitioner-such as the one who 
apparently examined the veteran in this case-having 
completed medical education and training, fits squarely into 
the requirement of section 3.159(a)(1) as one competent to 
provide diagnoses, statements, or opinions.  See Cox v. 
Nicholson, No. 03-1671 (U.S. Vet. App. Jan. 19, 2007).

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).

II.  Analysis

The Board has thoroughly reviewed all the evidence in the 
veteran's claims folder.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
evidence submitted by the veteran or on his behalf.  See 
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claims.  The 
veteran must not assume that the Board has overlooked pieces 
of evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the veteran).  

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claims or is in relative equipoise, with the veteran 
prevailing in either event, or whether a preponderance of the 
evidence is against the claims, in which case, the claims are 
denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  For 
the showing of chronic disease in service, there is required 
a combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time.  38 C.F.R. §3.303(b) (2006).  If 
chronicity in service is not established, a showing of 
continuity of symptoms after discharge is required to support 
the claim.  Id.  Service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence 
establishes that the disease was incurred in service.  38 
C.F.R. §3.303(d) (2006).

In order to establish direct service connection for a 
disorder, there must be (1) medical evidence of the current 
disability; (2) medical, or in certain circumstances, lay 
evidence of the in-service incurrence of a disease or injury; 
and (3) medical evidence of a nexus between the claimed in-
service disease or injury and the current disability.  See 
Gutierrez v. Principi 19 Vet. App. 1, 5 (2004) (citing 
Hickson v. West, 12 Vet. App. 247, 253 (1999)). 

Service connection may be established on a secondary basis 
for a disability which is proximately due to, or the result 
of, a service-connected disease or injury.  38 C.F.R. § 
3.310(a) (2006).  Secondary service connection may also be 
established for a disorder which is aggravated by a service-
connected disability; compensation may be provided for the 
degree of disability (but only that degree) over and above 
the degree of disability existing prior to the aggravation.  
71 FR 52744 (Sept. 7, 2006) (codified at 38 C.F.R. § 
3.310(c)); Allen v. Brown, 8 Vet. App. 374 (1995).  

Establishing service connection on a secondary basis 
essentially requires evidence sufficient to show (1) that a 
current disability exists and (2) that the current disability 
was either (a) caused by or (b) aggravated by a service 
connected disability.  Id; see also Allen v. Brown, 7 Vet. 
App. 439 (1995) (en banc).

It should be noted that, in the case of any veteran who 
engaged in combat with the enemy in active service during a 
period of war, satisfactory lay or other evidence that an 
injury or disease was incurred or aggravated in combat will 
be accepted as sufficient proof of service connection if the 
evidence is consistent with the circumstances, condition or 
hardships of such service, even though there is no official 
record of such incurrence or aggravation.  38 U.S.C.A. § 
1154(b) (West 2002); 38 C.F.R. § 3.304(d) (2006).  "However, 
the provisions of section 1154(b) do not provide a substitute 
for medical-nexus evidence. . ."  Clyburn v. West, 12 Vet. 
App. 296, 303 (1999).  Section 1154(b) serves only to relax 
the evidentiary burden to establish incurrence of a disease 
or injury in service.  Id.  

As an initial matter, it is noted that there is no 
corroborative evidence that the veteran had combat service.  
His DD Form 214 does not reflect that he received any medals 
which are indicative of combat service; as such, 38 U.S.C.A. 
§ 1154(b) is not for application.  

The veteran is currently seeking service connection for a low 
back disability (manifested by pain, spasms and left leg 
weakness), and a stomach disability.  He alleges that his 
back disability was caused by an incident during service in 
1968, during which he was thrown up against a truck.  See VA 
examination report, September 2004.  He alleges that his 
stomach disability is attributable to his use of medication 
taken to control low back symptoms. 

The Board acknowledges that the veteran has been diagnosed 
with a current back disability.  Private treatment records 
from as early as November 1982 indicate that he was diagnosed 
with sciatica, for which he underwent surgery.  See Mennonite 
Hospital treatment records, November 1982.  In 1993, he 
underwent repeat surgery for an L4 discectomy.  See VA 
examination report, September 2004.  

The claims folder, however, contains no evidence linking the 
veteran's current back disability to his service.  
Regulations provide that service connection may be granted 
for any disease diagnosed after discharge, when all evidence, 
including that pertinent to service, establishes that the 
disability was incurred in service.  38 C.F.R. 3.303(d) 
(2006).  There is no evidence that the veteran developed a 
back disability in service and no medical opinion relating 
his back disability to service.  In fact, the September 2004 
VA examination report reflects the opinion that it is less 
likely than not that any current back disability is related 
to service.  The examiner supported her opinion by citing to 
specific evidence, noting that the first indication of a back 
disability was in 1982, many years after separation from 
active duty.  It was also acknowledged that there was no 
corroborative evidence of the veteran's inservice injury in 
the form of lay statements or other evidence.  It is notable 
that there is no competent medical evidence to the contrary.  
Thus, the veteran's claim for service connection for a back 
disability fails.  See Hickson, supra. 

With regard to the veteran's statements that his back 
disability was caused by an incident which occurred during 
his active duty service, no medical or lay evidence has been 
submitted to support this contention.  See Appellate Brief 
Presentation, July 2007.  The veteran can attest to factual 
matters of which he had first-hand knowledge, e.g., 
experiencing pain in service, reporting to sick call, being 
placed on limited duty, or undergoing physical therapy.  See 
Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  
However, the veteran as a lay person has not been shown to be 
capable of making medical conclusions, thus, his statements 
regarding causation of his back disability are not competent.  
Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992).  While 
the veteran is competent to report what comes to him through 
his senses, he does not have medical expertise.  See Layno v. 
Brown, 6 Vet. App. 465, 469-470 (1994).  Likewise, the Board 
acknowledges the statements submitted by the veteran's spouse 
and former employer; however, neither have been shown to have 
the medical expertise or competency required to offer 
statements regarding causation.  

As noted above, the first indication of treatment or 
diagnosis of the veteran's back disability was in 1982, 14 
years after the claimed inservice injury.  See Mennonite 
Hospital treatment records, November 1982.  A prolonged 
period without medical complaint can be considered, along 
with other factors concerning a claimant's health and medical 
treatment during and after military service, as evidence of 
whether an injury or disease was incurred in service, which 
resulted in any chronic or persistent disability.  See Maxson 
v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  

With regard to the veteran's claim for a stomach disability, 
which he alleges is the result of his use of medication taken 
for a back disability, the Board finds no evidence of record 
establishing that the veteran has a current stomach 
disability.  At the September 2004 VA examination, the 
examiner noted that the veteran had no ulcer disease, unusual 
weight gain or loss, anemia, signs of anemia, pain, or 
tenderness.  The examiner concluded that the veteran's 
abdominal examination was normal and no diagnosis was made.  

The threshold requirement for service connection to be 
granted is competent medical evidence of the current 
existence of the claimed disorder.  See Degmetich v. Brown, 
104 F.3d 1328 (1997); Brammer v. Derwinski, 3 Vet. App. 223 
(1992).  The competent medical evidence of record shows no 
current stomach disability; thus, there may be no service 
connection for the claimed disability on either a direct or a 
secondary basis.  

As the preponderance of the evidence is against the veteran's 
claims, the benefit-of-the-doubt rule does not apply, and the 
veteran's claims of entitlement to service connection for a 
back disability and a stomach disability must be denied.  See 
38 U.S.C.A §5107 (West 2002).


 



ORDER

Entitlement to service connection for a low back disability 
is denied.

Entitlement to service connection for a stomach disability is 
denied.




____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


